This opinion is subject to administrative correction before final disposition.




                              Before
                 MONAHAN, STEPHENS, and BONNER
                     Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                    Christopher J. GUNTHER
                   Sergeant (E-5), U.S. Marine Corps
                               Appellant

                             No. 202000218

                          Decided: 30 March 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Andrea C. Goode

 Sentence adjudged 22 June 2020 by a general court-martial convened
 at Marine Corps Base Camp Pendleton, California, consisting of a
 military judge sitting alone. Sentence in the Entry of Judgment:
 reduction to E-1, confinement for 14 months, and a bad conduct dis-
 charge.

                            For Appellant:
             Captain Jeremiah J. Sullivan III, CAPT, USNR

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
             United States v. Gunther, NMCCA No. 202000218
                           Opinion of the Court

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2